DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 and the accompanying arguments, see pages 6-9, filed 23 March 2021, with respect to all outstanding grounds of rejection have been fully considered and are persuasive.  The obviousness rejection of claims 1, 2, and 4 has been withdrawn. However, further search was conducted in view of Applicant’s amendment, which has resulted in new grounds of rejection presented below over Mitsushima et al (US 2017/0130344).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsushima et al (US 2017/0130344) in view of Kashiwada et al (US 5,087,345) and Masuda et al (JP S565-145927).
The applied reference (Mitsushima et al) has a common inventor and at least one common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  Note that the instant application is filed by “National University Corporation Yokohoma National University” and “De Nora Permelec Ltd”, while Mitsushima et al lists Applicants as “Yokohama National University” and “De Nora Permelec Ltd”.  The Office presumes that 
    PNG
    media_image1.png
    672
    378
    media_image1.png
    Greyscale
and “Yokohama National University” are intended to be the same entity, but Applicant should strive to ensure that this is correct.  The Mitsushima et al does list a different inventive entity, such that the disclosure of Mitsushima et al is considered to “name another inventor” for purposes of 102(a)(2).  
Mitsushima et al teach (see fig. 1, reproduced here, abstract and paragraphs [0016], [0025]-[0034]) an electrolysis for producing an organic hydride comprising a solid polymer electrolyte (11), a cathode (13) provided on one side of the solid polymer electrolyte film, the cathode capable of producing a hydride by reducing a substance to be hydrogenated, a cathode chamber (27) accommodating the cathode and to which the substance to be hydrogenated is fed (via inlet 21), an anode (12) comprising an electrode catalyst which generated oxygen gas (and protons) by electrolysis of water, an anode spacer (25) interposed between the anode (12) and the solid polymer electrolyte film (11), the anode spacer being configured to maintain a gap between the anode and the electrolyte film, an anode chamber (26) accommodating the anode to which a water-based electrolyte solution is supplied (via inlet 19).
Thus, Mitsushima et al fail to teach (1) at least one surface of the solid polymer 
Regarding (1), Kashiwada et al teach (see abstract, col. 1, line 38 -50) in the field of zero-gap electrolysis cells, that the gases produced at electrodes of an electrolysis cell may become adsorbed into/onto the surface of the cation exchange membrane, which leads to an increase in cell voltage and thereby increased energy consumption. Kashiwada et al teach (see col. 1, line 51-col. 2, line 15) that a solution to the gas adsorption into/onto the cation exchange membrane was to coat a hydrophilic material onto a surface of the cation exchange membrane to prevent the adsorption of the gas into/onto the cation exchange membrane surface. Kashiwada et al teach (see col. 4, lines 6-29) that the material of the hydrophilic coating comprised 5-70 wt% of a binder comprising hydrophilic fluorocarbon polymer and 30-95 wt% particles of an inorganic substance having primary particle size in the range of 0.01 to 0.2 m at 0.01-10 mg/cm2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the improvement taught by Kashiwada et al which reduced gas adsorption into/onto the surface of a cation exchange membrane to improve the device of Mitsushima et al to achieve the predictable result of reducing/preventing the adsorption of the oxygen gas produced at the anode of Mitsushima et al into/onto the cation exchange membrane, as taught by Kashiwada et al.
Although Kashiwada et al fail to teach the thickness of the hydrophilic coating, based upon Kashiwada et al utilizing the same coating substance (e.g.-zirconium oxide particles at 0.01-0.2 m particle size mixed with a hydrophilic fluorocarbon polymer binder) at a same amount (0.01-10 g/cm2), one of ordinary skill in the art at the time of filing would have expected the resulting coating to inherently possess a thickness within the claimed range.
Regarding (2), Kashiwada et al fail to teach performing surface roughening on the solid polymer electrolyte film prior to applying the hydrophilization coating.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the roughening treatment of Masuda et al to the surface of the solid polymer electrolyte film beneath the hydrophilization coating of Kashiwada et al to further reduce the occurrence of gas adhering to the surface of the electrolyte film. 
Regarding claim 2, Masuda et al teach (see top of page 4 of machine translation) that the maximum height of the surface roughness was within the range of 0.05 to 5 microns and that the surface roughness was measured in accordance with JIS B 0601.
Regarding claim 4, Kashiwada et al teach that the inorganic substance was selected from the group consisting of oxides, nitrides, and carbides of elements belonging to group IV of the periodic table, such as zirconium, silicon and titanium, with the most suitable substance being zirconium oxide.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,202,698 in view of Kashiwada et al (US 5,087,345) 
    PNG
    media_image2.png
    325
    275
    media_image2.png
    Greyscale
and Masuda et al (JP S565-145927). This obviousness double patenting rejection parallels the obviousness rejection above, merely substituting the patented claims of Matsushima et al for the general description thereof.  See claims 1 and 4 of Matsushima et al, reproduced herein.   As above, claim 4 of the ‘698 patent fail to teach (1) at least one surface of the solid polymer electrolyte film is hydrophilized or (2) applying a surface roughening on the solid polymer electrolyte 
    PNG
    media_image3.png
    67
    281
    media_image3.png
    Greyscale
film prior to applying the hydrophilization treatment.  See the above rejection set forth in paragraph 4 for the 
    PNG
    media_image4.png
    42
    277
    media_image4.png
    Greyscale
factual basis for showing that the noted difference was an obvious variation based upon the teachings of Kashiwada and Masuda et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796